internal_revenue_service number release date index number ------------------------------- ------------------------------------ -------------------------------- --------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no --------------- telephone number --------------------- refer reply to cc psi b01 plr-103517-18 date date x -------------------------------------------------- ---------------------------------------------- y ----------------------- -------------------------------------------------- a state date date date date --------------------- ------------ ---------------------- --------------------- ----------------------- ---------------- dear ----------------- this responds to a letter dated date and supplemental correspondence submitted on behalf of x by x's authorized representative requesting relief under sec_1362 of the internal_revenue_code the code plr-103517-18 facts according to the information submitted and representations made within x was formed under the laws of state and made an s election effective date on date all of the shares in x were transferred to y a disregarded_entity wholly owned by a an eligible s_corporation shareholder on date y became a partnership for federal tax purposes y as a partnership was an ineligible shareholder of an s_corporation on date x discovered that y was an ineligible shareholder that caused x’s s election to terminate effective date on date x and its shareholders took remedial action by having y transfer all of its shares in x to a an eligible s_corporation shareholder after date all income and other items from the x shares were allocated to a x represents that the circumstances resulting in the termination of x's s_corporation_election were inadvertent and not motivated by tax_avoidance or retroactive tax planning x further represents that it has filed returns consistent with its status as an s_corporation x and its shareholders have agreed to make any adjustments the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under subsection a or sec_1361 by any corporation a was not effective for the taxable_year for which made determined without regard to subsection b by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of subsection d or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the plr-103517-18 termination occurred is a small_business_corporation or a qualified_subchapter_s_subsidiary as the case may be or b to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary conclusion based solely on the information submitted and the representations made we conclude that x's s election terminated on date because x had an ineligible shareholder we further conclude that the termination was inadvertent within the meaning of sec_1362 accordingly under sec_1362 x will be treated as continuing to be an s_corporation on and after date provided that x's s_corporation_election was valid and not otherwise terminated under sec_1362 y will be treated as the shareholder of x from date until date at which point a will be treated as the shareholder accordingly the shareholders of x must include in income their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 except as specifically ruled above we express or imply no opinion as to the federal_income_tax consequences of the facts described above under any other provision of the code including whether x was otherwise a valid s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-103517-18 pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to x's authorized representative sincerely david r haglund david r haglund branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
